Citation Nr: 0830447	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-36 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to July 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a November 2002 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a rating of 10 percent, effective March 1, 2002.  
In November 2004, the veteran submitted a claim for an 
increased rating for his service connected left knee.  A 
February 2005 rating decision denied the veteran's claim for 
an increase and the veteran appealed.  

In an April 2005 statement, the veteran indicated that he 
continued to receive treatment for his knee at the Dorn VA 
treatment center.  Some records have been obtained, however, 
there may be more recent records in view of appellant's 
apparent contentions that his knee has gotten worse.  Copies 
of those more recent reports should be requested.  38 C.F.R. 
§ 3.159(c)(1) (2007).

Additionally, the veteran's statements indicate that his 
symptomatology may have worsened since his last VA 
examination in December 2004.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  In the instant case, the 
veteran submitted an April 2005 statement asserting that his 
knee disability continued to worsen.  Additionally, it has 
been almost four years since the veteran's last VA 
examination.  Therefore, the veteran should undergo an 
additional VA examination of his left knee disability in 
order to accurately assess the severity, symptomatology, and 
manifestation of his disability.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).

Finally, the RO should send the veteran notice under the 
VCAA, informing the veteran and his representative of what 
evidence was necessary both for an increased rating and for 
an effective date, what evidence the veteran should provide 
to the VA, and what evidence the VA would attempt to obtain 
on the veteran's behalf.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish an 
effective date, including; notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, what evidence will 
be retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claims.  Notice pursuant to 
Vazquez-Flores, supra, should be 
provided.

2.  The RO should obtain all VA treatment 
records from the Dorn VA Medical Center 
referenced in the veteran's April 2005 
statement.  Records since January 2005 
should be obtained.

3.  After completion of the foregoing, 
the veteran should be scheduled for a VA 
examination to ascertain the nature and 
severity of his left knee disability, in 
accordance with the applicable rating 
criteria.  The claims files must be made 
available to and reviewed by the examiner 
prior to the entry of any opinion.  The 
examiner is to conduct all necessary 
testing and evaluation needed to evaluate 
the nature and extent of this disorder, 
including range of motion studies.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to the disorder.  A complete 
rationale must be provided for any 
opinion offered.  

The examiner must also determine whether 
the affected joint causes weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability.  If so, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine or knees are used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. 

4.	After the development requested has 
been completed, the RO should review 
the examination report to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.	After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

